In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00012-CV

RICK EMMERT, Appellant                     §   On Appeal from the 236th District Court



V.
                                           §   of Tarrant County (236-303682-18)
WILMINGTON SAVINGS FUND,
SOCIETY, FSB D/B/A CHRISTINA
TRUST, AS TRUSTEE, NOT IN ITS
INDIVIDUAL CAPACITY BUT SOLELY AS          §   February 25, 2021
INDENTURE FOR ARLP,
SECURITIZATION TRUST, SERIES 2015-
1, AND RUSHMORE LOAN
MANAGEMENT SERVICES, LLC,
Appellees                                  §   Memorandum Opinion by Justice Kerr


                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.
      It is further ordered that Appellant Rick Emmert must pay all costs of this

appeal.


                                   SECOND DISTRICT COURT OF APPEALS


                                   By _/s/ Elizabeth Kerr__________________
                                      Justice Elizabeth Kerr